DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to initial filing on 01/12/2021.
Claims 1-20 are currently pending and have been considered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10917836 in view of Siomina et al  (US 8725167). 
Instant claim 1 corresponds to conflicting claim 1 except it does not require the device to include a processor. 
In an analogous art, Siomina discloses a mobile communication device (Figure 2, UT 101) with processor (111) for processing voice/data communications transmitted through transmitter 113 and antenna 11 and to enable mobile  communications, see Figure 2 and col. 10, ll. 62-67 – col. 11, ll. 1-10.  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of the conflicting application to include a communication processor as taught by Siomina for the purpose of enabling wireless communication and processing measurements.

Instant Application 17/146,7922
Patent 10917836
1. A method, comprising:

      using regression data representative of a logarithmic regression based on estimated path loss information associated with a cell enabled via a cellular communication network, determining, by a device comprising a processor, a rate of increase of path loss relative to distance for the cell, resulting in a determined rate of increase of path loss; and
     based on the determined rate of increase of path loss, classifying, by the device, the cell as a type from a group of types of cells, the group comprising a macro cell and a small cell.
1. A method, comprising:

extracting, by a device comprising a processor, signal strength information for a cell in a cellular communication network from user equipment log data associated with a user equipment;

estimating, by the device, path loss information associated with the cell at respective distances based on the signal strength information for the cell, resulting in estimated path loss information;

determining, by the device, a rate of increase of path loss relative to distance for the cell based on the estimated path loss information via logarithmic regression, resulting in a determined rate of increase of path loss; and    
   
based on the determined rate of increase of path loss, classifying, by the device, the cell as a type from a group of types of cells, the group comprising a macro cell and a small cell.


Instant claim 2 and Patent claim 2 correspond.
Instant claim 3 and Patent claim 3 correspond.
Instant claim 4 and Patent claim 1 correspond.
Instant claim 5 and Patent claim 4 correspond.
Instant claim 6 and Patent claim 6 correspond.
Instant claim 7 and Patent claim 7 correspond.
Instant claim 8 and Patent claim 8 correspond.

Instant claim 10 and Patent claim 10 correspond.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent 10917836 in view of Siomina et al  (US 8725167). 
Instant claim 11 corresponds to conflicting claim 11  except that the instant claim 11 does not require the system to extract signal strength information for a cell in a cellular communication network from log data associated with a user equipment.
In an analogous art, Siomina discloses the positioning measurements may be reported from the positioning target device to the radio communications network, and after reporting the positioning measurements, identifications of the first and second groups of cells and groupings thereof may be maintained in memory of the positioning target device , see Siomina, col. 3, ll. 27-40.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of the instant application to include collection (gathering of) signal strength information from log data associated with a user equipment  (device) as taught by Siomina for the purpose of reporting respective available positioning measurements to the radio communications network in an order corresponding to the order defined by the list received from the radio communications network, see Siomina, col. 4, ll. 1-7.
Regarding claim 11, the table below shows that claim 11 of the Patent contains the elements of claim 11 of the instant application, and therefore, is an obvious variant thereof.
11. A system, comprising:

a processor;



deriving a path loss increase rate relative to distance for a cell in a cellular communication network via logarithmic regression based on estimated path loss information for the cell, resulting in a derived path loss increase rate;

and based on the derived path loss increase rate, classifying the cell as one from a group of types of cells, the group comprising a macro cell and a small cell.


a processor;



extracting signal strength information for a cell in a cellular communication network from log data associated with a user equipment;

estimating path loss information associated with the cell at respective distances based on the signal strength information for the cell, resulting in estimated path loss information;

deriving a path loss increase rate relative to distance for the cell based on the estimated path loss information via logarithmic regression, resulting in a derived path loss increase rate;

and based on the derived path loss increase rate, classifying the cell as one from a group of types of cells, the group comprising a macro cell and a small cell.


Instant claim 12 and Patent claim 12 correspond.
Instant claim 13 and Patent claim 11 correspond.	
Instant claim 14 and Patent claim 13 correspond.
Instant claim 15 and Patent claim 14 correspond.
Instant claim 16 and Patent claim 15 correspond.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent 10917836 in view of Siomina et al  (US 8725167). 
 network from log data logged in connection with a user equipment.
In an analogous art, Siomina discloses carrying out cellular communications (e.g., cellular voice and/or data communications) and positioning measurements may be reported from the positioning target device to the radio communications network, and after reporting the positioning measurements, identifications of the first and second groups of cells and groupings thereof may be maintained in memory of the positioning target device , see Siomina, col. 9, ll. 20-30 and col. 3, ll. 27-40.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of the instant application to include collection (gathering of) signal strength information from log data associated with a user equipment  (device) as taught by Siomina for the purpose of providing cellular communications and for reporting respective available positioning measurements to the radio communications network in an order corresponding to the order defined by the list received from the radio communications network, see Siomina, col. 4, ll. 1-7.
Regarding claim 17, the table below shows that claim 18 of the Patent contains the elements of claim 18 of the instant application, and therefore, is an obvious variant thereof.
17. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:

modeling a rate of increase of path loss versus distance for a network cell using a result of a logarithmic regression applied to estimated path loss information for the network cell, 

and based on the modeled rate of path loss increase, classifying the network cell as a type from a group of types of network cells, the group comprising a macro cell and a small cell.


extracting signal strength information for a cell in a cellular communication network from log data logged in connection with a user equipment;



and based on the estimated path loss information, classifying the cell as a type from a group of types of cells, the group comprising a macro cell and a small cell.


Instant claim 18 and Patent claim 19 correspond.
Instant claim 19 and Patent claim 18 correspond.	
Instant claim 20 and Patent claim 20 correspond.
Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the objection(s) to the claims as indicated above and upon receipt of a proper and approval of Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closes prior art of record US 8725167 to Siomina et al disclose grouping cells of a radio communications network may include defining first and second groups of cells from a plurality of cells that transmit reference signals for positioning measurements. The first and second groups of cells may be defined according to a characteristic of the reference signals transmitted by the respective cells and/or of the respective cells that transmit the reference signals; US 9635566 to Cui et al discloses access points is enhanced by enabling an exchange of a cell characteristic information element (IE). The cell characteristic 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of determining, by a device comprising a processor, a rate of increase of path loss relative to distance for the cell, resulting in a determined rate of increase of path loss; and based on the determined rate of increase of path loss, classifying, by the device, the cell as a type from a group of types of cells, the group comprising a macro cell and a small cell (claim 1); deriving a path loss increase rate relative to distance for a cell in a cellular communication network via logarithmic regression based on estimated path loss information for the cell, resulting in a derived path loss increase rate; and based on the derived path loss increase rate, classifying the cell as one from a group of types of cells, the group comprising a macro cell and a small cell (claim 11); modeling a rate of increase of path loss versus distance for a network cell using a result of a logarithmic regression applied to estimated path loss information for the network cell, resulting in a modeled rate of path loss increase; and based on the modeled rate of path loss increase, classifying the network cell as a type from a group of types of network cells, the group comprising a macro cell and a small cell (claim 17), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120236741 to Xu et al: A wireless communication network may include a number of base stations (BS) that can support communication for a number of user equipment (UEs).
US 7489905 to Qi et al: Determining RF path loss between an RF source and an RF receiver. The RF source may transmit RF power values at a relatively fine granularity, and the RF receiver may generate RSSI values at a relatively coarse granularity and have an unknown hysteresis about each transition between adjacent RSSI values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JULIO R PEREZ/Primary Examiner, Art Unit 2644